IN THE SUPREME COURT OF IOWA

                                  No. 21–1043

          Submitted September 14, 2022—Filed December 22, 2022


STATE OF IOWA,

      Appellee,

vs.

JEFFREY LEE STENDRUP,

      Appellant.


      Appeal from the Iowa District Court for Jasper County, Thomas P. Murphy,

Judge.

      The defendant challenges the sufficiency and weight of the evidence

supporting his convictions for murder in the first degree and robbery in the first

degree. AFFIRMED.

      McDonald, J., delivered the opinion of the court, in which all justices

joined.

      Gary Dickey (argued) of Dickey, Campbell & Sahag Law Firm, PLC,

Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Kyle Hanson (argued), Assistant

Attorney General, for appellee.
                                       2


McDONALD, Justice.

      During the course of a robbery, Jeffrey Stendrup beat Jeremy McDowell

with a bat. McDowell, who was high on methamphetamine at the time, died of a

cardiac arrhythmia during or immediately after the beating. Following a bench

trial, Stendrup was convicted of robbery in the first degree and felony murder

with robbery in the first degree serving as the predicate felony. In this direct

appeal, Stendrup challenges the sufficiency and weight of the evidence

supporting his convictions and contends he should not be held responsible for

McDowell’s death because he did not intend to cause McDowell’s death.

                                       I.

      Stendrup and McDowell were longtime friends and drug-dealing

associates. Stendrup sold methamphetamine to McDowell, and McDowell

distributed it to others. In June 2018, their relationship deteriorated because

Stendrup had an affair with McDowell’s girlfriend. Stendrup was in a

relationship with a woman named Shelley Christensen, and McDowell was in a

relationship with a woman named Jaycie Sheeder. In June 2018, Christensen

caught Stendrup in bed with Sheeder.

      In retaliation, Christensen allegedly stole drugs, money, keys, and other

personal items from Stendrup’s apartment. Between June 17 and 19, Stendrup

and McDowell exchanged angry text messages. In those messages, Stendrup

accused McDowell of helping Christensen steal from Stendrup and of possessing

some of the stolen items. McDowell was noncommittal in response to the

allegations, sometimes intimating he had the items and other times intimating
                                          3


he did not. In some of the messages, Stendrup threatened to assault McDowell.

For example, he threatened, “[W]hen I see you I’ma beat your face to the ground

you better give me all that shit back.”

      On June 20, Stendrup went to the Clive Police Department to report

Christensen had stolen property from his apartment, his Honda, and his

Cadillac. The report was recorded on an officer’s body camera. Stendrup stated,

“I’m going to kill that bitch if you don’t find her.” Apparently dissatisfied with the

police’s response, Stendrup stated, “I’m gonna take care of this myself.” He stated

that he and his friends were looking for Christensen and that the police better

find her first or she would not “be around.”

      Stendrup made unsuccessful efforts to retrieve his property. On one

occasion, Stendrup found out where his Honda was and went to retrieve it. He

asked his friend Andrew Forrest to show up in case things got rough. Stendrup

and Christensen exchanged some words, but Stendrup left without the Honda

because the police were on the way. On another occasion, McDowell text

messaged Stendrup and Sheeder with a tip regarding the location of the Cadillac.

Stendrup called McDowell and left a voicemail, stating, “You better just give the

keys, bud. Otherwise, I’m gonna come find you. I promise you.”

      Things came to a head shortly after midnight on the morning of June 22

at the residence of Dave Anderson and Doreen Coleman in Colfax. Anderson was

a regular methamphetamine user, and he purchased methamphetamine from

McDowell. Anderson’s supply of methamphetamine had been disrupted by

Stendrup and McDowell’s disagreements. Anderson contacted Sheeder about
                                       4


buying methamphetamine directly from Stendrup. Stendrup agreed to deal

directly with Anderson, but Stendrup told Anderson he first needed to resolve

his situation with McDowell.

      The record is unclear on the exact details, but it appears Anderson

arranged for McDowell to come to his residence and then told Sheeder about it.

At 12:59 a.m. on June 22, Anderson and McDowell spoke on the phone for a few

minutes. Not long after the phone call, McDowell arrived at Anderson and

Coleman’s residence. Around the same time, Stendrup placed several calls to his

friend Forrest to come to Anderson’s house and assist. Forrest later testified he

was supposed to join Stendrup in Colfax but his “old lady” sensed “what’s going

on” and convinced him not to go.

      At approximately 1:34 a.m. McDowell took a phone call from Sheeder.

Unbeknownst to McDowell, Sheeder and Stendrup were already at the property.

While the call was ongoing, Stendrup entered the residence with a bat and yelled,

“Where’s my shit?” Stendrup chased McDowell into the kitchen and beat him

with the bat. Anderson heard glass breaking, observed some of the blows, and

then ran out of the house. He found Sheeder going through his van, which

McDowell had been using. The call between Sheeder and McDowell was still

connected, so they could hear Stendrup inside the house beating McDowell while

yelling, “Where’s my shit?”

      After failing to convince Sheeder to go into the home and intervene,

Anderson went back into the home. He saw Stendrup and asked him to stop

beating McDowell, but Stendrup refused. When Stendrup finally stopped, he
                                        5


went outside. Stendrup warned Anderson to not tell anyone what happened

otherwise he would “come back and burn [Anderson’s] house down with

[Anderson] and [his] girlfriend in it.” Stendrup and Sheeder then left without

taking anything with them.

      Anderson reentered the house and found McDowell face-down on the floor.

Anderson shook McDowell and called out his name, but McDowell was not

responsive. Anderson told investigators McDowell never moved after the assault.

Anderson did not call 911 at this time because he was concerned about the drugs

in his home.

      Coleman was not present at the house during the assault; she was at work.

At 1:47 a.m. Anderson called Coleman at work, and he told her Stendrup had

just killed McDowell. Video from Coleman’s work shows she received the call,

and audio shows Coleman shrieked and became distraught when she heard the

news. After Anderson called Coleman, he gathered all of the drugs in his house

and took them to his neighbor Tom Wearmouth’s home for safekeeping.

      Within minutes of receiving Anderson’s call, Coleman called Sheeder.

Phone records show Coleman and Sheeder spoke three times, at 1:56, 2:04, and

2:20 a.m. After this last call, Sheeder returned to Colfax to meet Anderson at his

residence. Sheeder thought McDowell was still alive. They agreed Sheeder would

take McDowell to a hospital. They tried to put McDowell in a van, but he was too

heavy. They enlisted the help of Wearmouth. They eventually loaded McDowell

into Anderson’s van.
                                       6


      At around 3:00 a.m. Sheeder called the hospital requesting directions. She

stated her friend had gotten beaten up and needed urgent care. The hospital

employee advised Sheeder to call 911, which she did. Sheeder told the 911

dispatcher she was transporting an unconscious person who might not be

breathing. The dispatcher directed Sheeder to meet law enforcement and

emergency personnel at a local restaurant. When law enforcement and

emergency personnel arrived at the restaurant, Sheeder was already there. A

responding paramedic, Ryan Volk, testified McDowell had no pulse, was stiff,

cyanotic, and cool. According to Volk, the cyanotic condition—meaning

McDowell was blue in color from lack of blood flow—indicated McDowell “had

not just died.” Paramedics nonetheless took emergency life-savings measures,

which were unsuccessful. McDowell was declared dead at 3:39 a.m.

      At 5:16 a.m., Stendrup sent a Facebook message to his friend Julie Landry

stating he “might be in trouble baby for real” and he needed her help. They met

in person later that morning. Stendrup told Landry that Christensen and

McDowell stole things from him, that he told the police about it, and that the

police did not help him so he helped himself. He explained that he went to Colfax

to get drugs and money from McDowell. He told Landry he hit McDowell with a

bat and left him face-down on the floor. He told Landry he “wasn’t sure if

[McDowell] was still alive.”

      Local law enforcement became suspicious because of the inconsistencies

in Sheeder’s story. They tracked Anderson’s van back to his residence and went

to investigate. Anderson and Coleman were not at the residence when police
                                        7


arrived. At the residence, law enforcement found signs of an altercation,

including blood in the kitchen and on the living room sofa, a shattered oven door,

and a displaced microwave. They found a bat in Sheeder’s vehicle. The bat had

McDowell’s blood and Stendrup’s fingerprints on it. At trial, Anderson identified

the bat as the one Stendrup used to beat McDowell.

      Law enforcement arrested Stendrup and Sheeder and charged both with,

among other things, first-degree murder and first-degree robbery. On the

defendants’ motion, Stendrup and Sheeder’s trials were severed. Sheeder’s case

was tried to a jury, and she was found guilty of first-degree murder, first-degree

robbery, and being an accessory after the fact. Her convictions were affirmed on

direct appeal. State v. Sheeder, No. 19–1716, 2021 WL 4891014, at *1, *6 (Iowa

Ct. App. Oct. 20, 2021). Stendrup elected to proceed with a bench trial.

      Prior to his trial, Stendrup pleaded guilty to additional charges of

suborning perjury and tampering with a witness. Those charges arose when

Stendrup caused a letter to be sent to Anderson asking him to change his story

about hearing Stendrup yell “where’s my shit” while beating McDowell with the

bat. The letter requested Anderson call Stendrup’s lawyer and “say you were high

that night and felt pressure by the cops to say something else and you didn’t

want to get in trouble but you didn’t hear Jeff say (where’s my shit).” The letter

stated Anderson would not “get in trouble by the cops they can’t do anything to

you.” The letter said if Anderson did this, he would “be well compensated.”

      One focal point of Stendrup’s trial was whether and to what extent the

district court would allow the State to present evidence regarding the cause and
                                          8


manner of McDowell’s death. Prior to trial, Stendrup thrice moved in limine to

exclude or limit the testimony of deputy state medical examiner Dr. Jonathan

Thompson. Stendrup argued Dr. Thompson should not be allowed to opine on

the cause and manner of McDowell’s death based on this court’s decision in

State v. Tyler, 867 N.W.2d 136, 163 (Iowa 2015) (holding a medical examiner’s

cause and manner of death testimony inadmissible when it was not based on

objective scientific or medical evidence). The district court largely agreed with

Stendrup, ruling, “Dr. Thompson may not testify about his conclusion about

cause and manner as set forth in the autopsy report. The report shall be

appropriately redacted if the report is introduced.” The district court did rule,

however, that “Dr. Thompson may answer appropriate hypothetical questions

based on evidence.”

      The autopsy report was admitted into evidence with the ordered

redactions. With respect to findings made during the autopsy, Dr. Thompson

testified he observed bruising on McDowell’s body consistent with being struck

with a bat as well as multiple sharp force injuries consistent with cuts from

broken glass. Dr. Thompson opined the blunt force injuries alone were

insufficient to cause McDowell’s death.

      Dr. Thompson testified regarding methamphetamine use and its physical

effects on users. He testified methamphetamine can cause the release of

norepinephrine, increased heart rate, elevated blood pressure, constriction of the

coronary   arteries,   and   cardiac   arrhythmia,    or   abnormal    heartbeat.

Dr. Thompson explained any level of methamphetamine is potentially fatal but
                                          9


studies have shown fatal concentrations of methamphetamine range from 1,000

to 14,000 nanograms per milliliter. Dr. Thompson testified it would be difficult

to pinpoint the precise level of methamphetamine necessary to kill a particular

person because each person has their own health profile and because

methamphetamine users build a tolerance to the drug. In terms of health risk,

the evidence showed McDowell was in poor health. He was a chronic

methamphetamine      user      with   coronary   artery   disease   and   pulmonary

emphysema. Toxicology reports showed McDowell’s blood contained 4,900

nanograms of methamphetamine per milliliter.

      Dr. Thompson opined that an assault would cause the body to release

norepinephrine as part of the “fight or flight” response. Too much norepinephrine

can cause a faster heartbeat, which can induce fatal arrhythmia. This is

particularly true when combined with methamphetamine use. Based on

hypothetical questions, Dr. Thompson opined that a person similarly situated to

McDowell, with the same health profile, would “have still been alive but for that

assault.” He explained:

            Q: Okay. Hypothetically, if you had someone with the exact
      same physical analysis as you had in Jeremy McDowell, combine
      that with the medical history I just told you, this hypothetical
      person, would you be able to come to a conclusion to a reasonable
      degree of medical certainty as to the cause of that person’s death?

            ....

            A. Yes, I could.

            ....

            Q. What would that opinion be?
                                        10


             A. My opinion would be that that other individual died from a
      sudden cardiac arrhythmia in the setting of methamphetamine
      toxicity and an altercation with that other individual.

      The district court found Stendrup guilty as charged and sentenced him to

concurrent sentences of life in prison without the possibility of parole for the

murder conviction and twenty-five years for the robbery conviction. The district

court ordered the convictions for perjury and witness tampering to be served

concurrent to each other but consecutive to the murder conviction.

                                        II.

      The district court limited the evidence regarding cause and manner of

death based on its interpretation of Tyler, 867 N.W.2d 136. The district court

admitted the autopsy report with cause and manner of death redacted. The

district court also allowed Dr. Thompson to answer hypothetical questions

subject to Stendrup’s objections but disallowed Dr. Thompson from providing a

direct opinion regarding cause and manner of death. Stendrup objected to

certain hypotheticals, arguing the hypotheticals were too close to the facts in the

record. The district court did not immediately rule on the admissibility of the

answers to the hypotheticals. The State requested a ruling on whether the

district court was going to consider the answers to determine whether it needed

to present additional evidence. The district court stated it would consider the

answers, but, in its written verdict, the district court stated some of the

hypotheticals may have gone too far.

      The parties agree it is unclear from this record whether the district court

sustained the objections to the hypothetical questions or only exercised caution
                                         11


in not considering the hypothetical questions and answers in rendering its

verdict. We are thus required to determine the permissible scope of testimony

and the state of the record prior to directly addressing the sufficiency challenges.

“Our review of these evidentiary rulings is for an abuse of discretion.” State v.

Lacey, 968 N.W.2d 792, 805 (Iowa 2021).

      This state has “been committed to a liberal view on the admissibility of

expert testimony.” Ranes v. Adams Lab’ys., Inc., 778 N.W.2d 677, 685 (Iowa

2010). Generally, “[t]here is no requirement that the expert be able to express an

opinion with absolute certainty: ‘an expert’s lack of absolute certainty goes to

the weight of his testimony, not to its admissibility.’ ” State v. Buller, 517 N.W.2d

711, 713 (Iowa 1994) (quoting United States v. Cyphers, 553 F.2d 1064, 1072–

73 (7th Cir. 1977)). Typically, “cross-examination [is] the proper tool to explore

weaknesses in the opinions” of an expert. Tyler, 867 N.W.2d at 189

(Waterman, J., concurring in part and dissenting in part). Admission of expert

testimony is thus the general rule, and exclusion or limitation of expert

testimony is the limited exception.

      Tyler was one such exception. In Tyler, a mother was convicted of murder

in the second degree for the death of her newborn son. Id. at 143 (majority

opinion). The son was either stillborn or drowned shortly after birth. Id. at 151.

After performing the autopsy and pathology examination, the medical examiner’s

(coincidentally, also Dr. Jonathan Thompson) opinion regarding cause and

manner of death were “[u]ndetermined.” Id. at 148. In his final report and at trial,

however, the medical examiner opined the cause of death was bathtub drowning
                                              12


and the manner of death was homicide. Id. Dr. Thompson’s opinion changed

based on statements the police reported the defendant made regarding her son’s

death. Id. We held “the district court abused its discretion in allowing the medical

examiner to testify to the cause and manner of Baby Tyler’s death because the

medical examiner based his opinions primarily, if not exclusively, on Tyler’s

inconsistent and uncorroborated statements to the police as opposed to

objective, scientific, or medical evidence.” Id. at 144.

       The State requests we overrule Tyler, but we decline to do so. Tyler was a

unique case. In that case, the medical examiner was not able to determine cause

and manner of death based on “objective, scientific, or medical evidence.” Id. at

144. Instead, the medical examiner’s opinion was based “primarily, if not

exclusively, on Tyler’s inconsistent and uncorroborated statements to the police.”

Id. The medical examiner admitted his opinion was not based on scientific

expertise but solely on his belief in the mother’s statements. Id. at 149–50. In

holding the district court abused its discretion by allowing the testimony, we

repeatedly explained the case was unique.1 Id. at 153, 163, 165, 167. We also

repeatedly emphasized Dr. Thompson’s opinion was inadmissible because it was

not based on objective, scientific, or medical evidence but instead was based




       1See   Tyler, 867 N.W.2d at 153 (“[W]e consider whether under the unique circumstances
of this case, it was appropriate for Dr. Thompson to opine on the cause and manner of Baby
Tyler’s death.”), 163 (“[W]e consider whether under the unique facts of this case, Dr. Thompson’s
opinions amounted to an impermissible comment on Tyler’s credibility.”), 165 (explaining “under
the unique facts of this case,” the medical examiner made an impermissible comment on
credibility), 167 (“[U]nder the unique facts of this case, Dr. Thompson indirectly vouched for
Tyler’s credibility.”).
                                                13


“exclusively” or almost exclusively on crediting one side of Tyler’s “inconsistent

and uncorroborated statements to the police.” Id. at 144.2

       The unique circumstances presented in Tyler are not present here. In this

case, Dr. Thompson’s opinion was based on objective, scientific, and medical

evidence that would have assisted “the trier of fact to understand the evidence

or to determine a fact in issue.” Iowa R. Evid. 5.702. Dr. Thompson explained

physical assault triggers a physiological response in the victim, including the

release of norepinephrine that can cause heart arrhythmia. He explained this

response can be fatal, particularly where the victim has underlying medical

conditions or where the victim is under the influence of methamphetamine.

       Further supporting Dr. Thompson’s opinion was the patient history.

Unlike in Tyler, the patient history in this case did not come from a single

disputed source. Here, multiple sources indicated McDowell was unresponsive

immediately after the beating, including Anderson and Stendrup himself, who

told   Landry      he    left   McDowell       face-down       in   the    house.     McDowell’s

nonresponsiveness and the timing of his death were further evidenced by the




        2See Tyler, 867 N.W.2d at 163 (“Dr. Thompson admitted that his opinions on the cause

and manner of Baby Tyler’s death were based primarily, if not exclusively, on Tyler’s inconsistent
and uncorroborated statements to police . . . . Instead, the record established Dr. Thompson’s
opinions were based primarily, if not exclusively, on Tyler’s inconsistent and uncorroborated
statements to police.”), 165 (“Instead, Dr. Thompson’s opinions on the cause and manner of Baby
Tyler’s death were based primarily, if not exclusively, on Tyler’s inconsistent and uncorroborated
statements to police.”), 166 (“Dr. Thompson’s opinions that the cause of death was bathtub
drowning and the manner of death was homicide were based primarily, if not exclusively, on
Tyler’s statements.”), 167 (“Instead, he based his opinions primarily, if not exclusively, on Tyler’s
inconsistent and uncorroborated statements to police.”), 177 (“The district court abused its
discretion in allowing Dr. Thompson to opine on the cause and manner of Baby Tyler’s death
because he based his opinions primarily, if not exclusively, on Tyler’s inconsistent and
uncorroborated statements to police as opposed to objective, scientific, or medical evidence.”).
                                       14


abrupt lack of phone communication after the assault and the testimony of

paramedic Volk that McDowell had not just died.

      Although the district court did not allow direct opinion testimony regarding

cause and manner of death, it did allow Dr. Thompson to answer hypothetical

questions based on the facts of this case. While this limitation on

Dr. Thompson’s testimony was more than Stendrup was entitled to under

controlling law, allowing Dr. Thompson to respond to hypothetical questions was

appropriate. See State v. Boner, 203 N.W.2d 198, 200 (Iowa 1972) (“One of the

accepted ways in which an expert may give his opinion is by response to a

hypothetical question.”). “Rule 5.703 . . . preserves the hypothetical question as

an alternative method for presenting factual information to an expert witness

who is without independent knowledge of the matter at issue.” 7 Laurie Kratky

Dorè, Iowa Practice Series Evidence § 5.703:2, at 870 (2022–2023 ed. 2022)

[hereinafter Dorè].

      The district court’s concern that some of the hypothetical questions may

have gone “too far”—because they tracked the facts of the case—was unfounded.

It is well established that an expert may not offer an opinion through the use of

hypothetical questions “unless the facts then in the record or thereafter shown

are such as will support the expression of such an opinion.” Boner, 203 N.W.2d

at 200. “[T]he hypothetical question and the expert’s response are intended to

assist the trier of fact by allowing the acceptance of opinion testimony based

upon the facts assumed in the question, if the trier of fact should find the

assumed facts to be true.” 7 Dorè § 5.703:2, at 870. Here, Dr. Thompson’s
                                        15


opinions were based on assumed facts supported by record evidence. It was left

to the district court, as finder of fact, to determine whether the assumed facts

were true and to what extent the assumed facts supported the expert opinion.

      We thus conclude the district court abused its discretion in limiting

evidence regarding the cause and manner of McDowell’s death. Specifically, the

district court abused its discretion in requiring redaction of the autopsy report

and in limiting Dr. Thompson’s testimony regarding the cause and manner of

death. The district court did not abuse its discretion in allowing Dr. Thompson

to offer his opinion through the use of hypothetical questions based on facts

supported by the evidence. Although the district court disclaimed reliance on the

hypothetical questions in reaching its verdict, it did not sustain the objections

to the hypothetical questions. We thus consider Dr. Thompson’s opinion

testimony as part of the record in this case when assessing the sufficiency of the

evidence.

                                        III.

      Stendrup contends there is insufficient evidence supporting his conviction

for robbery in the first degree. Specifically, Stendrup argues there is insufficient

evidence to establish he had specific intent to commit theft. Stendrup argues his

robbery and murder convictions must both be vacated because robbery is the

predicate felony underlying the felony-murder conviction. Our review is for the

correction of legal error. See State v. Mathis, 971 N.W.2d 514, 516 (Iowa 2022).

      “A person commits a robbery when, having the intent to commit a theft,

the person [assaults another] to assist or further the commission of the intended
                                        16


theft . . . .” Iowa Code § 711.1(1) (2018). When a person commits robbery while

armed with a dangerous weapon, that person commits first-degree robbery. Id.

§ 711.2. Theft occurs when a person “[t]akes possession or control of the property

of another, or property in the possession of another, with the intent to deprive

the other thereof.” Id. § 714.1(1).

      With respect to this sufficiency challenge, Stendrup raises largely the same

issues he raised at trial. He notes there is insufficient evidence to establish he

and Anderson set up McDowell. He notes Forrest testified Stendrup asked him

to help carry stuff to the car but did not ask Forrest to help him steal from or

rob McDowell. He notes Anderson testified he believed Stendrup did not come

over with the intent to rob McDowell. He notes Stendrup and McDowell were in

a personal feud regarding their girlfriends and Stendrup was motivated by

animus rather than an intent to steal. He notes the district court “grossly

misrepresented” the record evidence by taking his words out of context.

According to Stendrup, he did not just say “Where’s my shit?” Instead, he said

“Where’s my shit? I’m going to kill you.” According to Stendrup, the full

statement shows he beat McDowell not to commit theft but for other reasons

(presumably to kill him). He disputes who owned the van Sheeder was searching

while Stendrup was beating McDowell. Finally, Stendrup notes he did not

actually take anything from McDowell.

      The district court found these arguments unpersuasive and found the

defendant had the specific intent to commit theft. That “finding of guilt is binding

upon us unless we find there was not substantial evidence in the record to
                                        17


support such a finding. In determining whether there was substantial evidence,

we view the evidence in the light most favorable to the State.” State v. Abbas, 561

N.W.2d 72, 74 (Iowa 1997) (per curiam) (citation omitted). That is a highly

deferential standard, and we draw all legitimate inferences and presumptions

that may fairly and reasonably be deduced from the record in favor of the State.

State v. Tipton, 897 N.W.2d 653, 692 (Iowa 2017). It is immaterial to our analysis

that Stendrup may have intended to take back his property and that Stendrup

was not actually successful in taking any property. See Iowa Code § 711.1(2) (“It

is immaterial to the question of guilt or innocence of robbery that property was

or was not actually stolen.”); Id. § 714.4 (providing statutory claim-of-right

defense to theft); State v. Miller, 622 N.W.2d 782, 785–86 (Iowa Ct. App. 2000)

(stating statutory claim-of-right defense is a defense to theft only and not to

robbery or burglary).

      With that understanding, when the evidence is viewed in the light most

favorable to the State, we conclude there is substantial evidence to support

finding Stendrup had the specific intent to commit theft. He arrived at

Anderson’s home in the middle of the night. See State v. Worthen, 82 N.W. 910,

911 (Iowa 1900) (“People are not accustomed, in the nighttime, to enter the

homes of others . . . with innocent purposes. The usual object is theft, and this

is the inference ordinarily to be drawn . . . .”); State v. Rockingham, No. 15–0978,

2016 WL 6652350, at *6 (Iowa Ct. App. Nov. 9, 2016) (stating that entry into

residence at night supports finding of intent to commit theft). He requested
                                        18


Forrest accompany him to assist in taking property. He ambushed McDowell

with a bat.

      The record is replete with Stendrup’s statements indicating intent to take

property, including cars, keys, money, and drugs. He made those statements to

the police. He made those statements to McDowell via text message and

voicemail. He made those statements to Landry. Landry testified Stendrup told

her he was hitting McDowell, “screaming that he wanted his money and he

wanted his drugs.” He made those statements directly to McDowell, demanding

“his shit” while beating McDowell with a bat. Stendrup’s argument that his

statement, “Where’s my shit? I’m going to kill you,” negates his specific intent to

commit theft is frivolous. The intent to commit theft and the intent to kill are not

mutually exclusive.

      There is substantial evidence supporting the district court’s verdict.

                                        IV.

      We next address the sufficiency of the evidence establishing Stendrup

caused McDowell’s death. We begin our discussion of the issue by noting the law

imposes no duty on a victim to be in sufficiently good health to withstand a

beating at the hands of his robber. The criminal defendant takes his victim as

he finds him. It is not the law that because a person is afflicted with an ailment,

“whether his ailment be caused by natural or artificial causes, another may be

excused for acts of violence which hasten or contribute to or cause death sooner

than it would otherwise occur.” State v. Smith, 34 N.W. 597, 601–02 (Iowa 1887);

see State v. Baldes, 110 N.W. 440, 442 (Iowa 1907) (“Even accepting the
                                       19


defendant’s theory that the woman was afflicted with heart disease, yet, if his

own brutal and inexcusable violence aggravated the diseased condition of his

victim, or united therewith to cause her death sooner than it would have

otherwise occurred, he cannot escape criminal responsibility for his act.”);

State v. O’Brien, 46 N.W. 752, 753 (Iowa 1890) (“The fact that [the deceased] was

afflicted with a disease which might have proved fatal would not justify the

wrongful acts of defendant, nor constitute a defense in law. Nor would ignorance

on the part of defendant of the diseased physical condition of [victim] excuse his

acts.” (citation omitted)).

                                       A.

      According to Stendrup, the State was required to prove but-for causation

in this case. In other words, the State was required to prove but for Stendrup

beating McDowell with a bat, McDowell would not have died. For this

proposition, Stendrup relies on Burrage v. United States, 571 U.S. 204 (2014).

The question in Burrage was whether a federal sentencing enhancement applied

to a controlled substances violation where the defendant’s sale of heroin may

have contributed to the purchaser’s death. See Burrage, 571 U.S. at 208–09.

Burrage is not controlling on the question of state law presented here, and we

need not discuss it any further.

      Although we think Burrage largely irrelevant to the question presented in

this case, we largely agree with Stendrup regarding the causation standard. Iowa

law requires the State to prove Stendrup’s conduct was a factual cause of

McDowell’s death. Generally speaking, “[t]he conduct of a defendant is a ‘factual
                                       20


cause of harm when the harm would not have occurred absent the conduct.’ We

have traditionally labeled this straightforward, factual cause requirement of

causation the ‘but for’ test.” State v. Tribble, 790 N.W.2d 121, 127 (Iowa 2010)

(citation omitted) (quoting Restatement (Third) of Torts: Liab. for Physical and

Emotional Harm § 26, at 346 (Am. L. Inst. 2010) [hereinafter Restatement (Third)

of Torts]); see State v. Tyler, 873 N.W.2d 741, 748 (Iowa 2016) (applying but-for

causation standard in affirming murder conviction), superseded by statute on

other grounds, Iowa Code § 814.28 (2020); State v. Hennings, 791 N.W.2d 828,

836–37 (Iowa 2010) (applying but-for causation standard in affirming conviction

under hate crime statute), overruled on other grounds by State v. Hill, 878 N.W.2d

269 (Iowa 2016); State v. Marti, 290 N.W.2d 570, 585 (Iowa 1980) (“Factual

causation is often expressed in terms of the sine qua non test: but for the

defendant’s conduct, the harm or damage would not have occurred.”).

      Stendrup argues the State failed to prove but-for causation here, but his

argument rests on a misstatement of the record evidence. According to Stendrup,

the evidence showed the assault, standing alone, did not cause McDowell’s

death. That statement is correct. Dr. Thompson did testify “the physical

component of the injuries themselves only involved the skin.” He further testified

“from an anatomic standpoint” the assault was “not sufficient alone to kill

Jeremy McDowell.” Stendrup further argues the evidence showed McDowell’s

methamphetamine use was an independently sufficient cause, and thus a

but-for cause, of McDowell’s death. On this point, Stendrup misstates the record.
                                       21


      There is no evidence in this record that McDowell would have died from a

methamphetamine overdose independent of Stendrup’s assault. Dr. Thompson

did testify use of methamphetamine in any amount is potentially fatal. However,

he did not testify that was true with respect to McDowell. The evidence showed

McDowell was a longtime, chronic user of methamphetamine. The evidence

further showed longtime, chronic users build a tolerance to methamphetamine.

With a reasonable degree of medical certainty, Dr. Thompson specifically opined

that the assault was a but-for cause of death:

            Q. Okay. Hypothetically, if you had someone with the exact
      same physical analysis as you had in Jeremy McDowell, combine
      that with the medical history I just told you, this hypothetical
      person, would you be able to come to a conclusion to a reasonable
      degree of medical certainty as to the cause of that person’s death?

            ....

            A. Yes, I could.

            ....

            Q. What would that opinion be?

             A. My opinion would be that that other individual died from a
      sudden cardiac arrhythmia in the setting of methamphetamine
      toxicity and an altercation with that other individual.

            Q. Okay. In this hypothetical, with all of that information,
      would that person have died or would that person have still been
      alive but for that assault, with the hypothetical information I’ve
      given you?

            ....

            A. Yes, I believe they would.

(Emphasis added.)
                                        22


      Dr. Thompson further testified the assault and subsequent release of

norepinephrine would have pushed the victim “over the edge . . . into that realm

of -- of being dead.” He explained the causal mechanism in great detail:

            Q. Okay. We were talking about activities that cause
      norepinephrine to be released. Would this hypothetical as assault
      be an activity that would cause that to be released?

            A. Yes.

             Q. So if someone had these -- the increased norepinephrine
      levels from recent methamphetamine use, how would the assault
      and its effect on the norepinephrine affect that person?

            A. They would be more than likely additive. So I think it’s
      important to think of health as a continuum -- right? -- at one point
      you’re a hundred percent healthy, whenever that is, at another point
      you’re dead. When you use methamphetamine -- right? -- your --
      your heart rate goes up, your blood pressure goes up, your blood
      vessels can constrict, which for the most part is things that you don’t
      want; and so you shift towards that dead end of the spectrum.

             And then when you get assaulted, you’re activating, again,
      that fight-or-flight mechanism, or the sympathetic nervous system,
      which is also what methamphetamine does. So your blood pressure
      can go up even higher. You can get blood vessel constriction. Your
      heart rate can go up. And so it shifts you towards that dead end of
      the spectrum. So they can be additive and, you know, increases the
      likelihood of entering into that ventricular fibrillation, or that
      abnormal heartbeat, that eventually kills you.

             Q. And specifically in this hypothetical, how would the fact
      that this person lost consciousness and responsiveness during or -
      - or immediately after the assault and never regain consciousness,
      how do those particular facts play into your opinion?

            ....

            A. Well, that would suggest that during that assault that, you
      know, he -- his -- his health spectrum went over the edge of -- of --
      went into that realm of -- of being dead.

      When the testimony is viewed in the light most favorable to the State, there

is substantial evidence Stendrup’s physical assault of McDowell was a factual or
                                         23


but-for cause of McDowell’s death. “The principles of causation normally

associated with civil tort litigation are pertinent in criminal cases.” State v.

Garcia, 616 N.W.2d 594, 596 (Iowa 2000) (en banc). The “thin skull rule” or

“eggshell plaintiff rule” is well established in our tort and criminal law. See, e.g.,

Benn v. Thomas, 512 N.W.2d 537, 539 (Iowa 1994) (“The ‘eggshell plaintiff’ rule

. . . has its roots in cases such as Dulieu v. White & Sons, [1901] 2 K.B. 669, 679

. . . .”); Baldes, 110 N.W. at 442; O’Brien, 46 N.W. at 753; Smith, 34 N.W. at 601–

02. In Benn v. Thomas, this court observed, “If a man is negligently run over or

otherwise negligently injured in his body, it is no answer to the sufferer’s claim

for damages that he would have suffered less injury, or no injury at all, if he had

not had an unusually thin skull or an unusually weak heart.” 512 N.W.2d at

539 (quoting Dulieu, 2 KB at 679).

      The same principle holds here. “The rule is well settled that the

consequences of an assault which is the efficient cause of the death of another

are not excused, nor is the criminal responsibility for causing death lessened, by

the preexisting physical condition” of a victim “unable to withstand the shock of

the assault” or “without which predisposed condition the blow would not have

been fatal.” State v. Luther, 206 S.E.2d 238, 241–42 (N.C. 1974). Courts have

routinely affirmed homicide convictions where the defendant’s conduct resulted

in the death of another arising out of the stress of the event. See, e.g., State v.

Edwards, 665 P.2d 59, 68 (Ariz. 1983) (en banc) (heart attack); State v. Spates,

405 A.2d 656, 661 (Conn. 1978) (heart attack); Maynard v. State, 660 So. 2d

293, 295 (Fla. Dist. Ct. App. 1995) (heart attack); Cordero v. State, 770 S.E.2d
                                         24


577, 581–82 (Ga. 2015) (cardiac arrhythmia); People v. Sims, 869 N.E.2d 1115,

1134 (Ill. App. Ct. 2007) (heart attack); Thomas v. State, 436 N.E.2d 1109, 1111–

12 (Ind. 1982) (heart attack); State v. Shaw, 921 P.2d 779, 784–86 (Kan. 1996)

(heart attack); State v. Vaughn, 707 S.W.2d 422, 426 (Mo. Ct. App. 1986) (heart

attack); State v. Dixon, 387 N.W.2d 682, 689 (Neb. 1986) (heart attack); People v.

Cable (In re Anthony M.), 471 N.E.2d 447, 451–52 (N.Y. 1984) (fractured hip

turned heart attack); State v. Atkinson, 259 S.E.2d 858, 863–64 (N.C. 1979)

(heart attack).

                                         B.

      Where factual cause asks whether a harm would have occurred but for a

defendant’s conduct, proximate cause asks whether there is “a sufficient causal

relationship between the defendant’s conduct and a proscribed harm.” Marti, 290

N.W.2d at 584. “In Thompson v. Kaczinski, [774 N.W.2d 829 (Iowa 2009)] we

bifurcated proximate cause into factual cause and scope of liability and adopted

the Restatement (Third) of Torts risk standard for civil tort actions.” State v.

Roache, 920 N.W.2d 93, 101 (Iowa 2018). The scope-of-liability standard in civil

tort cases “is intended to prevent the unjustified imposition of liability by

‘confining liability’s scope to the reasons for holding the actor liable in the first

place.’ ” Thompson, 774 N.W.2d at 838 (quoting Restatement (Third) of Torts

(Proposed Final Draft No. 1, 2005) § 29 cmt. d, at 579–80, now § 29, at 496). “We

have not extended the Restatement (Third) of Tort’s scope-of-liability analysis to

criminal cases . . . .” Roache, 920 N.W.2d at 102. Stendrup requests that we do
                                           25


so in this case, and he argues his conduct falls outside the scope of liability

because he did not intend to cause McDowell’s death.

         We need not decide in this case whether to adopt the scope-of-liability

standard in criminal cases because, with respect to felony murder, the

legislature has resolved the proximate cause or scope-of-liability question. “The

felony-murder rule aims to deter people from committing those felonies the

legislature has deemed inherently dangerous to the life of others.” State v.

Harrison, 914 N.W.2d 178, 191 (Iowa 2018). “To promote deterrence, the rule

transforms those felonies ‘into first-degree murder if a person is killed in the

course of the felony, even though the felon had no specific intent or

premeditation otherwise necessary to elevate the killing of another into

first-degree murder.’ ” Id. at 191–92 (quoting Tribble, 790 N.W.2d at 127–28).

When a person engages in conduct dangerous enough to serve as a predicate

felony for felony murder, as Stendrup did here, and when the person’s conduct

is the factual cause of the death of another while participating in the predicate

felony, as Stendrup’s was here, then the legislature has already determined as a

policy matter that the person is guilty of murder in the first degree without regard

to intent. Proximate cause or scope-of-liability are not at issue in felony-murder

cases.

                                           V.

         After the district court entered its findings of fact, conclusions of law, and

verdicts, Stendrup moved for a new trial on the ground the verdicts were contrary

to the weight of the evidence. The district court denied the motion on the record
                                        26


at sentencing. In this appeal, Stendrup argues the district court’s verdict on

murder in the first degree is contrary to the weight of the evidence in three

respects. First, he argues the district court’s finding of factual cause is contrary

to the medical evidence. Second, he argues the district court’s findings are

irreconcilable with the blood evidence at the scene. Third, he argues Anderson’s

testimony is so incredible that it should be treated as a nullity.

      Iowa Rule of Criminal Procedure 2.24(2)(b)(6) allows a defendant to request

a new trial when the verdict is “contrary to law or evidence.” That means

“contrary to the weight of the evidence.” State v. Ellis, 578 N.W.2d 655, 659 (Iowa

1998). The purpose of granting a new trial based on the weight of the evidence

is to avoid a miscarriage of justice in which the evidence preponderates heavily

against the verdict. Id. at 658–59. It is “reserved for those situations in which

there is reason to believe that critical evidence has been ignored in the

fact-finding process.” State v. Grant, 722 N.W.2d 645, 649 (Iowa 2006). “A

district court should grant a motion for a new trial only in exceptional

circumstances.” State v. Ary, 877 N.W.2d 686, 705 (Iowa 2016).

      “We generally review rulings on motions for new trial asserting a verdict is

contrary to the weight of the evidence for an abuse of discretion.” Id. at 706. Our

review is not to determine whether the verdict is contrary to the weight of the

evidence but only to determine whether the district court abused its considerable

discretion in denying the motion. See State v. Reeves, 670 N.W.2d 199, 203 (Iowa

2003) (“On a weight-of-the-evidence claim, appellate review is limited to a review

of the exercise of discretion by the trial court, not of the underlying question of
                                         27


whether the verdict is against the weight of the evidence.”). This is a deferential

standard, and we will not reverse the district court’s ruling absent a “clear and

manifest abuse of discretion.” State v. Neiderbach, 837 N.W.2d 180, 216 (Iowa

2013).

      Stendrup’s arguments do not entitle him to any relief. Stendrup does not

contend the district court applied the wrong legal standard or otherwise abused

its considerable discretion in denying his motion for new trial. Instead, he simply

argues the verdict for murder in the first degree is contrary to the weight of the

evidence. On appellate review, however, we do not reweigh the evidence and

make an independent determination on whether the verdict was contrary to the

weight of the evidence. See id. at 211–12; Reeves, 670 N.W.2d at 203. That

determination was left to the discretion of the district court in the first instance.

On appellate review, our task is simply to determine whether the district court

manifestly abused its discretion.

      On our review of the record, we find no manifest abuse of discretion in the

district court’s denial of Stendrup’s motion for new trial. The district court

applied the correct legal standard in ruling on the motion. There is no reason to

believe the district court overlooked critical evidence favorable to the defendant.

And because this was a bench trial, the district court necessarily assessed the

credibility of the witnesses in reaching its verdict. See State v. Wickes, 910

N.W.2d 554, 571 (Iowa 2018) (“Wickes opted for a bench trial in this case, so the

district court in reaching its verdict assessed the credibility of the witnesses.”).

      AFFIRMED.